PER CURIAM.
Examination of the papers discloses that the prior action in the City Court was substantially for the same cause of action as the one at bar. The courts of this state have repeatedly held, under similar circumstances, that the costs of the first litigation should be paid before a second litigation upon substantially the same cause of action would be permitted. Sprague v. Bartholdi Hotel Co., 68 Hun, 555, 22 N. Y. Supp. 1090; Spaulding v. American Wood Board Co., 58 App. Div. 314, 68 N. Y. Supp. 945; Ingrosso v. Baltimore & Ohio R. R. Co., 105 App. Div. 495, 94 N. Y. Supp. 177; Muratore v. Pirkl, 109 App. Div. 146, 95 N. Y. Supp. 855; Behrens v. Sturges, 138 App. Div. 537, 123 N. Y. Supp. 224.
The order appealed from should be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. All concur.